     Case 2:20-cv-00007-KJM-AC Document 20 Filed 01/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DANTE LOVE,                                       No. 2:20-cv-0007 KJM AC P
12                       Petitioner,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    PATRICK COVELLO,
15                       Respondent.
16

17          Petitioner is a state prisoner proceeding pro se with a habeas corpus petition filed pursuant

18   to 28 U.S.C. § 2254. On May 28, 2020, respondent filed a motion to dismiss the petition. ECF

19   No. 14. By order filed July 15, 2020, after respondent re-served the motion, petitioner was

20   ordered to file a response within thirty days. ECF No. 16. Instead of filing a response to the

21   motion to dismiss, petitioner filed a motion for counsel and for an evidentiary hearing on

22   equitable tolling. ECF No. 18. The motion was denied, and petitioner was advised that if he

23   wanted to argue that he was entitled to equitable tolling of the statute of limitations, he would

24   have to file an opposition to the motion to dismiss that included specific facts in support of

25   equitable tolling. ECF No. 19 at 2. Petitioner was given an additional twenty-one days to file an

26   opposition or statement of non-opposition to the motion to dismiss, and was informed that failure

27   to file an opposition would result in a recommendation that this action be dismissed without

28   prejudice for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b). Id. The
                                                        1
     Case 2:20-cv-00007-KJM-AC Document 20 Filed 01/19/21 Page 2 of 2


 1   twenty-one-day period has now expired, and petitioner has not filed an opposition to the motion
 2   or otherwise responded to the court’s order.
 3          For the foregoing reasons, IT IS HEREBY RECOMMENDED that this action be
 4   dismissed without prejudice pursuant to Federal Rule of Civil Procedure 41(b).
 5          These findings and recommendations are submitted to the United States District Judge
 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 7   after being served with these findings and recommendations, any party may file written
 8   objections with the court and serve a copy on all parties. Such a document should be captioned
 9   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
10   objections shall be filed and served within fourteen days after service of the objections. The
11   parties are advised that failure to file objections within the specified time may waive the right to
12   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
13   DATED: January 19, 2021
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
